Citation Nr: 9925012	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-40 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hemochromatosis with 
diabetes as secondary to Agent Orange exposure.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from December 1968 to 
September 1971.  

By rating action dated in April 1994 the Department of 
Veterans Affairs (VA) Regional Office, St. Paul, Minnesota, 
denied entitlement to service connection for folliculitis and 
dermatitis and hemochromatosis with diabetes as secondary to 
Agent Orange exposure.  The veteran testified at a hearing at 
the regional office before a hearing officer in January 1997.  
In August 1997 the veteran testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The case was initially before the Board 
in March 1998 when entitlement to service connection for 
folliculitis and dermatitis was denied.  Appellate 
consideration of the issue of entitlement to service 
connection for hemochromatosis with diabetes as secondary to 
Agent Orange exposure was deferred pending further action by 
the regional office.  The veteran was sent a supplemental 
statement of the case by the regional office in December 
1998.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  Hemochromatosis or diabetes were not demonstrated either 
during the veteran's military service or for many years 
following his release from active duty.

2.  There is no medical evidence establishing that the 
veteran's hemochromatosis with secondary diabetes developed 
as a result of exposure to Agent Orange.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for hemochromatosis with diabetes as 
secondary to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§  3.307, 
3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claim is whether he has presented evidence of a 
well-grounded claim; that is, a claim which is plausible.  If 
he has not presented a well-grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  As will be explained below, the 
Board finds that the claim is not well grounded.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect the presence of hemochromatosis or diabetes 
mellitus.  Those conditions were initially medically 
demonstrated many years following the veteran's separation 
from military service.  The veteran has maintained, however, 
that the hemochromatosis was caused by exposure to Agent 
Orange during service, and that the diabetes is due to the 
hemochromatosis.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, a number of diseases shall 
be service connected, even though there is no record of such 
diseases during service.  38 C.F.R. §§ 3.307, 3.309.  A 
veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed under 38 C.F.R. § 3.309, shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307.

The veteran's service records reflect that he served in 
Vietnam during his active military service.  Therefore, if he 
develops any of a listed series of diseases, he may be 
presumed to have been exposed to Agent Orange.  However, 
hemochromatosis and diabetes are not among the listed 
diseases which may be presumed to be service connected based 
on exposure to Agent Orange. Although the veteran had 
maintained at the January 1997 regional office hearing that 
certain VA physicians had indicated that his hemochromatosis 
was possibly linked to herbicide exposure, this assertion has 
not been corroborated by the evidence of record.  VA medical 
records, including outpatient treatment records from 1986 
through 1997 have been obtained and do not reflect any such 
opinion by VA physicians. 

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  While the veteran is 
certainly capable of providing testimony relating to exposure 
to Agent Orange, a lay person is generally not capable of 
providing an opinion concerning matters requiring medical 
knowledge, such as medical diagnosis or relationship between 
any disability and an incident which occurred in service.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the veteran has not submitted any medical 
evidence, or other independent evidence which supports his 
claim that his hemochromatosis is secondary to Agent Orange 
exposure.  It therefore follows that any condition, such as 
diabetes which could be secondary to the hemochromatosis also 
has not been related to service or Agent Orange exposure by 
any acceptable evidence.  In short, there is no indication of 
any medical link between hemochromatosis or diabetes and his 
military service.  Given the evidence that is of record, the 
claims for service connection for hemochromatosis or diabetes 
may not be considered well grounded. Since the claims are not 
well grounded, they must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).  

ORDER

Entitlement to service connection for hemochromatosis with 
diabetes as secondary to Agent Orange exposure is not 
established.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

